Determination of the respondent New York State Liquor Authority dated April 21, 1992, which found petitioner guilty of violating *381Alcoholic Beverage Control Law § 106 (6) in that it "suffered or permitted the licensed premises to become disorderly”, and imposed a penalty of 15 days’ suspension of petitioner’s license plus a $1,000 bond forfeiture, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to the Appellate Division by order of the Supreme Court, Nassau County [Edward McCarty, III, J.], entered on or about July 23, 1992), dismissed, without costs.
Respondent’s determination that petitioner permitted its premises to become disorderly is supported by substantial evidence that the manager should have anticipated a disturbance given the large number of people he allowed into the premises, the live music, unlimited beer, and an inadequate staff that included only the manager and bartender (see, Matter of P.M. Entertainment Indus. v State Liq. Auth., 114 AD2d 457, affd 67 NY2d 834). Concur — Rosenberger, J. P., Ellerin, Kupferman and Nardelli, JJ.